DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/01/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: “the side member” in line 13 lacks proper antecedent basis.  It is not clear if the claim is referring to “the upper side member” or “the lower side member.”  Correction is required.
	Regarding claim 2: “each side wall” lacks proper antecedent basis.  It is not clear if the claim is referring to “each reinforced side wall.”  

	Regarding claim 9: “the side member” at the bottom of page 8 lacks proper antecedent basis.  It is not clear if the claim is referring to “the upper side member” or “the lower side member.”  Correction is required.
	Regarding claim 10: “each side wall” lacks proper antecedent basis.  It is not clear if the claim is referring to “each reinforced side wall.”  
Further the claim recites “a welded connection” between the vertical strengthening members and the upper and lower side members.  Claim 9, however, already requires “a welded connection” between these elements, so it is not clear what “welded connection” the claim is referring to.  Correction and/or clarification is required.
	Regarding claims 19 and 21: “the exterior single piece wall panels” and “the interior single piece wall panels” lack proper antecedent basis.  There is no antecedent basis for a plurality of interior wall panels or for a plurality of exterior wall panels.  Correction is required.
	Regarding claims 1, 3, 9, 11: these claims do not make it clear that a single opening receives a single end of a respective vertical strengthening member as disclosed in the specification and figures.  The claims are written such that an opening may receive multiple ends; a scenario that would contradict the original disclosure.  The applicant is required to provide clarification to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-12, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 5,735,639) in view of Stojkovic (US 2008/0111398).
Regarding claims 1, 3, 9, 11: the above §112 discussions are incorporated herein. Payne discloses a hardened trailer structure having blast, ballistic and forced entry resistance properties, and a method of providing as much, the structure having a frame assembly (figure 9) comprising: four corner posts (lead lines 130, 132, 134, fig 9), two lower side members (lead lines 76, 78, figs 3, 9), two upper side members (lead lines 286, 284 fig 9), two lower cross members (lead lines 82, 80 fig 3), two upper cross members (lead lines 288, 290, fig 9), and a plurality of vertical strengthening members (192-210, 252, 254, 264, 266, 268, figs 4, 5, 6, 7, 9 & 10), the frame assembly forming a rectangular cuboid structure (fig 9), wherein the lower side member and the upper side member are tubular (figs 3-17) and the ends of the members are welded to the two lower side members and the two upper side members or the two upper cross members and the two lower cross members  (e.g. col. 10 ll. 64-67) to form reinforcement walls and a method of providing as much. 

Stojkovic, discloses a tubular structural frame (figure 1) where a tubular structural member (20, figs 1-3, ¶¶0030, 0032) includes an opening (66, fig 3) that receives an extended length of a strengthening member (28) into an interior cavity of the member (20), wherein the extended length of the strengthening member is received in the opening and interior cavity of the member (20) and is engaged to the member (20) by a welded connection (see figs 1-3, ¶¶0030, 0032).  Stojkovic teaches that having to use fixtures to hold a tubular frame together during welding increase the costs of producing the frame (¶0005).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the joints Payne such that the side and cross members have openings to receive extend lengths from the vertical strengthening member and welding the connection, as taught by Stojkovic, because it would eliminate, or at least reduce, the need for fixtures to hold the frame together during assembly/welding of the frame.  This would be desirable because it would reduce the cost and complexity of constructing the frame.

Regarding claims 2 and 10: the above §112 discussion is incorporated herein.  The references, as applied above, disclose all of the claimed limitations except that each sidewall includes at least 10 vertical strengthening members in each sidewall.  Payne shows 9 vertical support members in figure 9.  The applicant, however, discloses no criticality to there being 10 vertical support members.  Therefore, it would be a simple matter of duplicating parts.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have provided at least 10 vertical support members in each sidewall so as to increase the strength of the sidewalls.
Further, the number of vertical support members is a result effective variable.  The more vertical support members, the more structurally sound the frame will be (assuming a constant length for the frame).  However, too many vertical support members would needlessly increase the cost of producing the frame.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used 10 vertical support members, as claimed, because it is merely an optimal or workable that could be found through routine experimentation.
 Regarding claims 4 and 12: Payne, as applied to claim 3 above, discloses interior (364) and exterior (350) wall panels forming a structure having a double walled metal panel construction on the sidewall and end walls (figure 13).
Regarding claims 6 and 14: the references, as applied to claims 4 and 12 above, teach all of the claimed limitations except that the structure meets claimed standard for forced entry and ballistic resistance.  Before the claimed invention was effectively filed, however, it would have been obvious to one of ordinary skill in the art to 
 Regarding claims 7, 19, 15, 21: Payne, as applied to claims 4 and 12 above, discloses that the sidewalls and end walls comprise single pieces for each of said sidewalls and end wall flat surface layers, further comprising the steps of plug welding said exterior single pieces to the structure via pre-manufactured openings aligned with underlying frame structure (col. 12 ll. 44-58).  Payne does not specifically disclose that the exterior wall panels are welded from the inside structure.  However, there would only be two location from which to choose, welding from the interior or welding from the exterior.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have welded the exterior panels to the structure from the interior of the structure since it would be one of only two options and so that a worker would be protected from the elements while working.
Payne also does not specifically teach that the interior panels are plugged weld.  Before the claimed invention was effectively filed, however, it would have been obvious to one of ordinary skill in the art to have plugged welded the interior panel to the structure, as taught for the exterior panels, since it is a known and acceptable way of attaching metal panels to a metal structure, so that a more permanent connection would be created and so as to improve the efficiency of the manufacturing process by using the same method for both interior and exterior panels.  
Regarding claims 8 and 16: Payne, as applied to claims 6 and 15 above, does not specifically disclose that between 50% and 75% of weld are low quality.  In the last 
Regarding claims 17 and 18: Payne, as applied to claims 6 and 14 above, discloses all of the claimed limitations except that the structure is an ISO container.  Before the claimed invention was effectively filed, however, it would have been obvious to one of ordinary skill in the art to have made the container or structure an ISO container since that is a recognized and known standard to which metal containers are held.
Regarding claim 20: Payne, as applied above, discloses lower corner members (56) attached to the lower ends of the corner posts, and upper corner members (282) attached to the upper ends of the corner posts.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8, 9-11, 14, 16, 17, 18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 15/461,226 in view of Stojkovic.  Claims 1-15 of ‘226 anticipate claims 1, 
Claims 2, 6, 8, 14, and 16 would be obvious to a person of ordinary skill in the art for essentially for the same reasons discussed above under the §103 heading.      
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 6, 8, 9-11, 14, 16, 17, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,443,260 in view of Stojkovic. 
Claims 1-19 of ‘260 anticipate claims 1, 3, 9, 11, 17, 18 and 20, of the present application, except for the explicit recitation of the welded connection of claims 1 and 9.  However, Stojkovic discloses a welded connections as recited in the claims (see the above discussion of Stojkovic, which is incorporated herein).  Therefore, it would have been obvious to one of ordinary skill in the art to have included welded connections with the structure of patent ‘260, as taught by Stojkovic, because it would eliminate, or at least reduce, the need for fixtures to hold the frame together during assembly/welding of the frame. 
Claims 2, 6, 8, 14, and 16 would be obvious to a person of ordinary skill in the art for essentially for the same reasons discussed above under the §103 heading.      
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0244497 discloses a connection similar to the one claimed by the applicant (see figs 2 and 3, and ¶0005).  US 2008/0169633 also discloses a welded connection similar to the applicant’s (See figs 8 and 9).






	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733